Citation Nr: 9912670	
Decision Date: 05/10/99    Archive Date: 05/21/99

DOCKET NO.  96-40 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for left arm disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Associate Counsel



INTRODUCTION

The veteran had approximately 22 years active military 
service ending with his retirement in September 1995.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 1996 rating decision by the 
St. Louis, Missouri, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which (in part) denied the veteran's 
claim for service connection for a left arm disorder.  A 
notice of disagreement was received in July 1996, a statement 
of the case was issued in August 1996, and a substantive 
appeal was received in August 1996.  

The January 1996 rating decision also denied entitlement to 
service connection for post-traumatic stress disorder (PTSD), 
and the veteran initiated and completed an appeal as to this 
issue as well.  However, by rating decision in August 1998, 
service connection for PTSD was established.  That action 
constituted a full grant of the benefit sought as to that 
issue and it is therefore no longer in appellate status. 


FINDING OF FACT

The veteran's left arm disability was first manifested during 
his period of active military service. 


CONCLUSION OF LAW

A left arm disability was incurred during the veteran's 
period of active military service.  38 U.S.C.A. §§ 1110, 
1131, 5107 (West 1991); 38 C.F.R. § 3.303 (1998).



REASONS AND BASES FOR FINDING AND CONCLUSION

To begin with, the Board finds the veteran's left arm 
disability claim to be well-grounded.  38 U.S.C.A. § 5107(a); 
Epps v. Gober, 126 F.3d 1464 (1997).  VA examination in 
November 1995 resulted in a medical diagnosis of deformity of 
the left arm with inability to supinate.  The veteran's 
assertions regarding an inservice injury are accepted for 
well-grounded purposes.  Further, the Board notes that the 
veteran was discharged from service in September 1995 and 
military examination reports dated in March and April 1995 
refer to a deformed left arm and a decrease of supination in 
the left forearm.  The Board believes such service records 
during the final few months of the veteran's military service 
is sufficient to meet the requirement of medical evidence of 
a nexus to service.  See Hampton v. Gober, 10 Vet.App. 481 
(1997) ( a diagnosis of disability reported in a service 
discharge examination report constitutes evidence of current 
disability as well as evidence a relationship to service 
sufficient to well-ground a service connection claim).  
Further, after reviewing the record, the Board finds that the 
duty to assist the veteran has been met.  38 U.S.C.A. 
§ 5107(a). 

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303(a).  That an injury occurred in service 
alone is not enough; there must be chronic disability 
resulting from that injury.  If there is no showing of a 
resulting chronic condition during service, then a showing of 
continuity of symptomatology after service is required to 
support a finding of chronicity.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Turning to the evidence, the Board notes that several service 
medical records dated in the 1980's and 1990's refer to a 
left arm condition.  Prior service medical records are silent 
with regard to left arm problems (but do refer to a fracture 
of the right arm when the veteran was 14 years of age).  The 
veteran reported in his initial claim that he suffered a left 
arm fracture in 1975 after falling from an F-4 aircraft.  
There are no service medical records documenting the claimed 
1975 injury.  

Nevertheless, the record does include the veteran's 
separation examination dated April 1995 which notes a 
deformed left arm in 1983, "no known cause, no treatment, 
interference with range of motion, no complications, no 
sequelae".  The veteran was afforded a VA examination in 
November 1995 which noted a diagnosis of deformity of the 
left arm with inability to supinate. 

After reviewing the claims file, the Board is left with an 
evidentiary picture which shows that the veteran has a 
current left arm disability and that it was first manifested 
some time during his active military service.  There is 
nothing to show that such a disorder preexisted service, and 
in this regard the Board observes that the report of entrance 
examination in October 1972 shows that the veteran's upper 
extremities were clinically evaluated as normal.  Service 
connection for left arm disability has therefore been 
established.


ORDER

Entitlement to service connection for left arm disability is 
warranted.  The appeal is granted to this extent. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals

 

